SPAETH, Judge,
dissenting:
I disagree with the majority’s opinion so far as it concerns the admission of Kim Tate’s testimony that Walter Goodman touched her on the private parts of her body.
Under cross-examination by the Commonwealth, Kim Tate testified as follows:
Q. Were you, in anyway, hurt or struck during this incident?
*569A. No, sir.
Q. Were you touched by anyone during this incident?
A. Yes, sir.
Q. Who touched you?
A. Goodman.
Q. In what room of the house did Goodman touch you?
A. In the back room.
Q. What part of your body did he touch?
A. My breasts and my vagina.
MR. AKERS (Appellant’s counsel): Objection.
THE COURT: Overruled.
MR. AKERS: We will ask for a mistrial.
THE COURT: The motion is denied.
N.T. at 143-144 (June 6, 1978).
The majority states that this testimony “was especially relevant to permit the Commonwealth to elicit testimony as to all the events which took place in order to show the character of the visitation by Washington and Goodman.” At 551. As the majority notes, relevant evidence is that which “tends to make the fact at issue more or less probable or intelligible or to show the origin and history of the transaction between the parties and explain its character.” Gregg v. Fisher, 377 Pa. 445, 454, 105 A.2d 105, 110 (1954). Here, the case turned on whether appellant or Walter Goodman, as appellant’s co-conspirator, had committed robbery and various assaults against Reginald and Darryl Brown. Kim Tate’s testimony that Goodman touched her private parts in no way advanced the Commonwealth’s case. At best, her testimony showed that Goodman had committed indecent assault, a crime for which neither Goodman nor appellant had been charged. At worst, her testimony was highly prejudicial.
The majority’s own statement shows how highly prejudicial Kim Tate’s testimony was. The majority says that the testimony “show[ed] [the] character” of “the visitation between the parties.” Thus the majority holds against appellant the fact that Goodman committed indecent assault on *570Kim Tate; in its eyes, the “character” of “the visitation” was not that appellant and Goodman set out to commit a robbery but that they set out to commit a robbery and, while they were at it, indecent assault, should the opportunity for indecent assault arise. That is an inflammatory view of the case. So far as Goodman is concerned, it may well be justified; but as to appellant, it is not, for nothing in the evidence supports a finding that appellant either anticipated or had anything to do with Goodman’s assault on Tate. If an appellate judge, on a cold record, is prejudiced against appellant because of Tate’s testimony, one may feel some assurance of the prejudicial effect of the testimony when given live.
Nor do I agree with the majority that appellant waived his objection to Kim Tate’s testimony. The record shows that appellant did not object to the first few questions relating to Goodman’s actions against Kim Tate. It was not apparent that those questions were intended to elicit irrelevant and prejudicial testimony. As soon as it became clear that the testimony would be both irrelevant and highly prejudicial, appellant objected to it.
Nor was the lower court’s error in overruling appellant’s objection harmless. In Commonwealth v. Story, 476 Pa. 391, 383 A.2d 155 (1978), the Supreme Court stated the test for whether the admission of inadmissible evidence could constitute harmless error:
The uncontradicted evidence of guilt must be so overwhelming, and the prejudicial effect of the improperly admitted evidence so insignificant by comparison, that it is clear beyond a reasonable doubt that the error could not have contributed to the verdict.
476 Pa. at 417, 383 A.2d at 168.
Here, there was considerable dispute between the Commonwealth’s witnesses and appellant as to the circumstances of the robbery and assaults.
I should grant appellant a new trial.